ACCEPTED
                                                                                                         01-15-00210-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   11/2/2015 11:04:12 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                      No. 01-15-00210-CV

                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
                                             IN THE                            HOUSTON, TEXAS
                                                                           11/2/2015 11:04:12 AM
                                 FIRST COURT OF APPEALS                    CHRISTOPHER A. PRINE
                                                                                    Clerk
                                      HOUSTON, TEXAS



                               FRANCISCO CALLEJA-AHEDO
                                                    Appellant
                                          V.

                                       COMPASS BANK
                                                                Appellee



                             On Appeal from the 55th District Court
                                    Harris County, Texas.

                                   Trial Cause No. 2014-22168



                         AGREED MOTION FOR EXTENSION
                    OF TIME TO FILE APPELLANT’S REPLY BRIEF




TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, Appellant Francisco Calleja-Ahedo and files this agreed motion for

extension of time to file his Appellant’s Reply Brief and would show:


       Appellant’s Reply Brief is due on November 12, 2015. Mr. O’Connor is presently

restricted in his work and other activities and cannot complete the brief by November 12, 2015

due to ongoing health issues. See Doctor’s letter attached hereto. In addition, Appellant’s
attorney has had to postpone trials and arbitrations, which are now reset for later in November

and require substantial time and effort. Appellant’s attorney is unable to complete Appellant’s

Brief under such circumstances, which requires dealing with numerous issues and record review.


       WHERFORE, Appellant requests a thirty (30) day extension, until December 12, 2015, to

file Appellant’s Reply Brief.


                                             Respectfully Submitted,


                                             O’CONNOR, CRAIG, GOULD & EVANS

                                             By: /s/ Michael C. O’Connor_____
                                                     Michael C. O’Connor
                                                     State Bar No. 15187000
                                                     2825 Wilcrest Dr., Suite 261
                                                     Houston, TX 77042
                                                     713-266-3311
                                                     713-953-7513 (fax)

                                                     ATTORNEYS FOR APPELLANT

                                CERTIFICATE OF CONFERENCE

        The undersigned certifies that he has conferenced by e-mail with Pat Huttenbach,
attorney for Appellee, who has agreed to this Motion.

                                          By: /s/ Michael C. O’Connor_____
                                                 Michael C. O’Connor

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record by electronic service in accordance with Rule 21a on this 2nd
day of November, 2015.

                                              By: /s/ Michael C. O’Connor_____
                                                     Michael C. O’Connor